Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 15, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  161365(55)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  In re G. BUTCHER, Minor.                                          SC: 161365                                         Justices
                                                                    COA: 350439
                                                                    Shiawassee CC Family Division:
                                                                       15-013672-NA
  _______________________________________/

        On order of the Chief Justice, the motion of the Legal Services Association of
  Michigan and the Michigan State Planning Body for the Delivery of Legal Services to the
  Poor to file a brief amicus curiae is GRANTED IN PART. The amicus brief will be
  accepted for filing if submitted on or before July 22, 2020.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 15, 2020

                                                                              Clerk